DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation “an axis of a part of the central member is disposed in a state of being shifted in a predetermined direction with respect to an axis of the pair of optical members” is ambiguous as to the metes and bounds of the claim. It is unclear what kind of “axis” the claim is referring to. It is not possible to understand whether the term “axis” refers to an optical axis or a physical plane axis. For this reason, the limitation “axis” is interpreted to mean a “plane axis”. 
Claims 11-12 are rejected by virtue of their dependence on rejected claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US Publication No.: US 2017/0180685 A1, “Takagi”) in view of Hirowatari (US Publication No.: US 2020/0103642 A1).
Regarding Claim 1, Takagi discloses a light-guiding device (Figures 1-2) comprising:
A pair of light-guiding portions (Figure 1, light-guiding portions 101a and 101b);
A pair of light-incident portions configured to cause image light to be incident on the pair of light-guiding portions respectively (Figure 2, light-incident portion 12, where each light-guiding portion would have a light-incident portion 12); and
A pair of light-emitting portions configured to emit image light, guided by the pair of light-guiding portions, to outside respectively (Figure 2, light-emitting portions 50, where each light-guiding portion would have a light-emitting portion 50; Paragraph 0046; Paragraph 0050), wherein
A pair of optical members including the pair of light-guiding portions are coupled by a central member (Figure 1, pair of optical members 100a, 100b, central member 40/102; Paragraph 0040).
Takagi fails to disclose that the central member includes a light-guide blocking structure that suppresses light entering one end from another end of the central member by absorbing, scattering or diffusing the light.
However, Hirowatari discloses a similar light-guiding device comprising a central member that includes a light-guide blocking structure that suppresses light entering one end from another end of the central member by absorbing, scattering or diffusing the light (Hirowatari, Figure 2, central member 31/32; Paragraph 0030; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-guiding device as disclosed by Takagi to include a light-guide blocking structure as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 2, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.

However, Hirowatari discloses a similar device where the central member includes a colored portion being colored as the light-guide blocking structure (Hirowatari, Paragraph 003; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a colored portion as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 3, Takagi in view of Hirowatari discloses the light-guiding device of claim 2.
Takagi fails to disclose that the coloring portion is formed by two-color molding.
However, Hirowatari discloses a similar device where the coloring portion is formed by two-color molding (Hirowatari, Paragraph 0030; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a colored portion as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 
Regarding Claim 5, Takagi in view of Hirowatari discloses the light-guiding device of claim 2.
Takagi fails to disclose that the colored portion is formed to traverse the central member.
However, Hirowatari discloses a similar device where the colored portion is formed to traverse the central member (Hirowatari, Figure 2, at least colored portions 31a and 31b traverse the central member 31/32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a colored portion as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

	Regarding Claim 7, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.

	However, Hirowatari discloses a similar device where the central member includes a part where a curved surface is formed as the light-guide blocking structure (Hirowatari, Figure 2, curved surfaces 31a and 31b form light-guide blocking structure; Paragraph 0030; Paragraph 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a curved portion as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

	Regarding Claim 8, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.
	Takagi fails to disclose that the light-guide blocking structure is formed to be embedded in the central member.
	However, Hirowatari discloses a similar device where the light-guide blocking structure is formed to be embedded in the central member (Hirowatari, Figure 2, central member 31/32; Paragraph 0030; Paragraph 0041 all disclose that the light-guide blocking structure 31a/31b particularly is embedded with the central member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include an embedded light-guide blocking structure portion as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 9, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.
Takagi fails to disclose that the light-guide blocking structure is formed to locally cover a surface of the central member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a light-guide blocking structure covering a surface of the central member as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 10, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.
Takagi fails to disclose that a plane axis of a part of the central member is disposed in a state of being shifted in a predetermined direction with respect to a plane axis of the pair of optical members.
However, Hirowatari discloses a similar light-guiding device where a plane axis of a part of the central member is disposed in a state of being shifted in a predetermined direction with respect to a plane axis of the pair of optical members (Hirowatari, Figure 2, central member 31/32 is diagonal or shifted as compared to the optical member 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to have it be shifted as compared to the optical member as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 11, Takagi in view of Hirowatari discloses the light-guiding device of claim 10.
Takagi fails to disclose that a center, in a vertical direction for an exit pupil, of a part of the central member is disposed in a state of being shifted upward from a center, in the vertical direction of the pair of optical members.
However, Hirowatari discloses a similar device where a center, in a vertical direction for an exit pupil, of a part of the central member is disposed in a state of being shifted upward from a center, in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to have it be shifted as compared to the optical member as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 12, Takagi in view of Hirowatari discloses the light-guiding device of claim 11.
Takagi fails to disclose that the central member includes, at a lower side, a notch recessed from the pair of optical members. 
However, Hirowatari discloses a similar light-guiding device where the central member includes, at a lower side, a notch recessed from the pair of optical members (Hirowatari, Figure 2, at least a portion of 31a/31b is recessed as compared to the pair of optical members 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include a notch in comparison to the optical members as disclosed by Hirowatari. One would have been motivated to do so for the purpose of ascertaining that the video light is incident toward the eye of the observer (Hirowatari, Paragraph 0030; Paragraph 0041). 

Regarding Claim 13, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.
Takagi fails to disclose that a part of the central member is thicker than the pair of optical members in a front-and-rear direction.
However, Hirowatari discloses a similar device where a part of the central member is thicker than the pair of optical members in a front-and-rear direction (Hirowatari, at least portions 31/32 of the central member are thicker than the optical members 12 since they 31/32 protrude past the optical members 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include be thicker than the optical 

Regarding Claim 14, Takagi discloses a light-guiding device (Figures 1-2) comprising:
A first optical member (Figure 1, first optical member 100a);
A second optical member (Figure 1, second optical member 100b); and
A central member having light transmissivity (Figure 1, central member 102/40, where at least open portions between 102/40 would have light transmissivity), wherein
The first optical member includes 
A first light-guiding portion (Figures 1-2, first light-guiding portion 101a), a first light-incident portion configured to cause image light to be incident on the first light-guiding portion (Figure 2, first light-incident portion 12), and a first light-emitting portion configured to emit the image light, guided by the first light-guiding portion, to outside (Figure 2, light-emitting portion 50; Paragraph 0046; Paragraph 0050), wherein
The second optical member includes a second light-guiding portion (Figures 1-2, second light-guiding portion 101b), a second light-incident portion configured to cause image light to be incident on the second light-guiding portion (Figure 2, second light-incident portion 12), and a second light-emitting portion configured to emit the image light, guided by the second light-guiding portion, to outside (Figure 2, light-emitting portion 50; Paragraph 0046; Paragraph 0050), wherein
The first optical member and the second optical member including are coupled by a central member (Figure 1, central member 40/102; Paragraph 0040).
Takagi fails to disclose that the central member includes a light-guide blocking structure that suppresses light entering one end from another end of the central member by absorbing, scattering or diffusing the light.
However, Hirowatari discloses a similar light-guiding device comprising a central member that includes a light-guide blocking structure that suppresses light entering one end from another end of the central member by absorbing, scattering or diffusing the light (Hirowatari, Figure 2, central member 31/32; Paragraph 0030; Paragraph 0041).


Regarding Claim 15, Takagi in view of Hirowatari discloses a virtual image display apparatus (Figure 1, virtual image display apparatus 100; Paragraph 0040) comprising:
A light-guiding device according to claim 1; and
An image forming body configured to form the image light that is guided to the light-guiding device (Figure 1, image forming body 105), wherein
The virtual image display is configured to guide the image light to an exit pupil by reflection by a pair of half mirrors formed between the pair of optical members and the central member (Figure 2, half mirror 15; Paragraph 0054). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Hirowatari in further view of Sato (US Publication No.: US 2015/0185478 A1).
Regarding Claim 4, Takagi in view of Hirowatari discloses the light-guiding device of claim 2.
Takagi fails to disclose that the colored portion is formed by insert molding.
However, Sato discloses a similar device where a colored portion is formed by insert molding (Sato, Paragraph 0013; Paragraph 0080; It is further noted that the process of forming the color portion is regarded as a product-by-process limitation and is accordingly given limited weight. The patentability of a product does not depend on its method of production, given that the product in the prior art is the same as the claimed product (See MPEP 2113(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central member as disclosed by Takagi to include insert molding as disclosed by Sato. One would have been motivated to do so for the purpose of forming two portions of the central member integrally (Sato, Paragraph 0080). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Hirowatari in further view of Shimizu et al (US Publication No.: US 2007/0188837 A1, “Shimizu”).
Regarding Claim 6, Takagi in view of Hirowatari discloses the light-guiding device of claim 1.
Takagi fails to disclose that the central member includes a part where a diffusion surface is formed as the light-guide blocking structure.
However, Shimizu discloses a similar device where the central member includes a part where a diffusion surface is formed as the light-guide blocking structure (Shimizu, Figure 10, diffusion surface 3; Paragraphs 0031-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Takagi to include a diffusion surface as disclosed by Shimizu. One would have been motivated to do so for the purpose of exhibiting maximum diffusion efficiency (Shimizu, Paragraph 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871